DETAILED ACTION
1.	This communication is in response to the Application filed on 3/2/2020. Claims 1-21         are pending and have been examined. 
Claim Rejections - 35 USC § 103

2.	Claims 1-6, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilger (US 6909921B1; hereinafter BILGER) in view of Murthy, et al. (US 20130156214; hereinafter MURTHY).
As per claim 1, BILGER (Title: Occupancy sensor and method for home automation system) discloses “A voice resolver unit to process audio data (BILGER, col. 11, lines 61-63, Audio/Voice/Video controllers for whole house audio, voice recognition and synthesis, and video cameras), the unit comprising: 
[ a noise detection and cancellation module operative on said audio data ]; 
a voice recognition engine to recognize voice in the output of said [ noise detection and cancellation module ] (BILGER, col. 20, lines 9-10, voice recognition algorithms that interpret user voice commands);
[ a noise model scorer to match received audio data against at least two noise models to determine the type or types of noise ] in said audio data; and 
a recognition analyzer to analyze the quality of the output of said recognition engine as [a function of the operation of said noise detection and cancellation module according to the type or types of noise detected ] (BILGER, col. 12, line 48, voice recognition <The applicant is requested to clarify the limitation which is ambiguous and can be broadly interpreted>).”
BILGER does not explicitly disclose “a noise detection and cancellation module operative on said audio data 15………….. a noise model scorer to match received audio data against at least two noise models to determine the type or types of noise .. a function of the operation of said noise detection and cancellation module according to the type or types of noise detected.” However, the features are taught by MURTHY (Title: Method and System for Active Noise Cancellation According to a Type of Noise).
In the same field of endeavor, MURTHY teaches: [0004] “Microphone signals are received from a microphone. The microphone signals represent first sound waves. A determination is made about a type of noise that likely exists in the first sound waves. In response to the type of noise, cancellation signals are generated by filtering the microphone signals with at least one of: a first filter in response to the type of noise indicating that a first type of noise likely exists in the first sound waves; and a second filter in response to the type of noise indicating that a second type of noise likely exists in the first sound waves. In response to the cancellation signals, second sound waves are output from a speaker for cancelling at least some noise in the first sound waves” and [0036] “in response to a change in the noise type information, the DSP transitions from the previous set of coefficients to the replacement set of coefficients by using a smoothing filter (e.g., alpha, dither or exponential) to reduce the human ear's perception of such transition ..” where noise cancellation and reducing human ear’s perception of filtering change read on impacting the quality of the follow-up voice recognition engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of MURTHY in a home automation system (as taught by BILGER) to provide noise detection and cancellation for improved voice recognition results such as for voice command application.
claim 2 (dependent on claim 1), BILGER in view of MURTHY further discloses “wherein said recognition analyzer to iteratively activate the cancellation of one or more noise types to determine the corresponding effect of said noise types on the quality of the output of said voice recognition engine (BILGER, col. 12, line 48, voice recognition; MURTHY, [0036], in response to a change in the noise type information, the DSP transitions <read on iteratively activating/updating> from the previous set of coefficients to the replacement set of coefficients by using a smoothing filter (e.g., alpha, dither or exponential) to reduce the human ear's perception of such transition).”
As per claim 3 (dependent on claim 1), BILGER in view of MURTHY further discloses “The unit operative within an automation unit for a premises, the automation unit additionally comprising an acoustic sensor for sensing sound in at least one room of said premises to generate said audio data and at least one voice acoustic model of at least of human voice sounds for said voice resolver to match to said acoustic signal (ANGELL, [0041], A type of sound may include, without limitation, a human voice talking; [0039], An audio analysis engine analyzes and processes the audio data .. voice recognition software, also referred to as speech recognition software <read on model and matching>; [0046] “attributes of the audio data may be used to identify sounds <also read on the associated models>).” 
As per claim 4 (dependent on claim 3), BILGER in view of MURTHY further discloses “wherein said voice acoustic model is for an instruction to a piece of equipment within said premises (BILGER, col. 12, line 48, voice recognition algorithms that interpret user voice commands <read on to command any equipment or object>; col. 20, lines 10-11, speakers with voice synthesis algorithms that allow the central controller to “talk” to the user <read on generating a voice instruction>).”
claim 5 (dependent on claim 1), BILGER in view of MURTHY further discloses “wherein said noise models comprise at least one of the following models: at least one acoustic model of a pet sound, at least one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies, and at least one continuous noise model (ANGELL, [0041], Sound wave properties include, without limitation, the frequency, wavelength, amplitude, intensity, speed, and direction of a sound .. A type of sound may include, without limitation, a human voice talking, an animal sound, an engine sound, a baby cry, a door opening or closing, footsteps, water running, rain, sound of breaking or shattering, laughter, or any other types of sounds … a human voice talking ..,” [0046] “attributes of the audio data may be used to identify sounds <also read on the associated models which can be broadly interpreted>.” 
 As per claim 6 (dependent on claim 1), BILGER in view of MURTHY further discloses “wherein said voice resolver comprises a cognitive unit to learn at least from data from said acoustic data and to modify said voice resolver operation parameters (BILGER, col. 7, lines 52-54, acoustic based sensors; col. 3, lines 24-26, a device for measuring ambient room temperature <applicable to any kind of resolver with any sensor>. The sensitivity is adjusted in response to the measured ambient room temperature <read on modifying parameters based on cognition result>).”
Claims 16-20 (similar in scope to claims 1-5) are rejected under the same rationale as applied above for claims 1-5.
3.	Claims 7-13, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over BILGER in view of ANGELL (US 20120330654; hereinafter ANGELL), and further in view of Shouldice, et al. (US 20200386879; hereinafter SHOULDICE).
claim 7, BILGER discloses “An automation unit for a premises (BILGER, col. 3, line 20, a home automation system), the automation unit comprising:
a movement sensor for detecting movement in at least one room of said premises and at least one movement model having multiple sectors, wherein said sectors are defined according to height above the floor of said at least one room (BILGER, col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room; col. 7, lines 31-34, The height of the sensors 18 can be selected at a lower level to be less noticeable, or a raised height to avoid pets, or even disposed at varying heights to cover more area of the doorway (FIG. 3C)); 
an acoustic sensor for sensing sound in the at least one room, at least [ one acoustic model of human sounds and at least one acoustic model of pet sounds ] (BILGER, col. 7, line 52, acoustic based sensors); 
an image sensor for imaging the at least one room, at least [ one image model of a human and at least one image model of a pet ] (BILGER, col. 11, line 67 – col. 12, line3, this allows a video picture from an area/room to be digitized and sent over the Home PNA network .. e.g. “Nanny watch”); and
 a presence resolver to receive the output of said sensors and said models to determine if [ a human or a pet is at least in said room ], said presence resolver comprising [ a neural network ] (BILGER, col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room).”
15BILGER does not explicitly disclose “15at least one acoustic model of human sounds and at least one model of pet sounds ..” However, the features are taught by ANGELL (Title: Identifying and generating audio cohorts based on audio data input).

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ANGELL in a home automation system (as taught by BILGER) to provide sound detection for human sound and pet sound.
15BILGER in view of ANGELL does not explicitly disclose “15one image model of a human and at least one image model of a pet .. a human or a pet is at least in said room .. a neural network ..” However, the features are taught by SHOULDICE (Title: Detection and identification of a human from characteristic signals).
In the same field of endeavor, SHOULDICE teaches: [0029] “The control processor may be configured to activate a further sensor system based on an identification of a person or animal by the one or more sensors. The further sensor system may include a camera” and [0039] “The classification process may include any one or more of a neural network ..”

As per claim 8 (dependent on claim 7), BILGER in view of ANGELL and SHOULDICE further discloses “also comprising a light sensor for sensing illumination in the at least one room (BILGER, col. 8, lines 28-31, based upon the output of any of the four types of room sensors, the system's determination of .. the ambient light level ..) and wherein said neural network also comprises weights associated with said illumination to indicate that said room is dark (SHOULDICE, [0039], The classification process may include any one or more of a neural network; [0191], model weights for a classifier)”
As per claim 9 (dependent on claim 7), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said presence resolver comprises a cognitive unit to learn from at least its sensor data and to modify parameters of operation of said presence resolver (BILGER, col. 3, lines 24-26, a device for measuring ambient room temperature <applicable to any kind of resolver with any sensor>. The sensitivity is adjusted in response to the measured ambient room temperature <read on modifying parameters based on cognition result>).”

As per claim 10, BILGER discloses “An alarm system protecting a predefined space (BILGER, col. 8, line 47, operation of the security alarm), the alarm system comprising: 
an acoustic sensor to sense sound at least in said space and at least [ one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies ] (BILGER, col. 7, line 52, acoustic based sensors); 
a movement sensor to detect movement in said space and at least one movement model having multiple sectors, wherein said sectors are defined according to a height above a floor (BILGER, col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room; col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room; col. 12, lines 60-61, Motion in some room may be cause for an alarm; col. 3, line 22, The occupancy sensor includes a sensor for detecting motion in a room; col. 7, lines 31-34, The height of the sensors 18 can be selected at a lower level to be less noticeable, or a raised height to avoid pets, or even disposed at varying heights to cover more area of the doorway (FIG. 3C)); 
an image sensor for imaging at least said space and at least [ one image model of a human ] (BILGER, col. 11, line 67 – col. 12, line3, this allows a video picture from an area/room to be digitized and sent over the Home PNA network .. e.g. “Nanny watch”);
a clock and a time model indicating hours of normal operation of said premises (BILGER, col. 9, lines 32-40, Further examples of status sensors include a timer); and   
an alarm resolver to receive the output of said sensors and said models wherein said alarm resolver comprises [ a neural network to determine if said space has been invalidly entered ] and to activate an alarm when said determination is positive (BILGER, col. 8, line 47, operation of the security alarm).”
15BILGER does not explicitly disclose “15one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies ..” However, the features are taught by ANGELL (Title: Identifying and generating audio cohorts based on audio data input).
In the same field of endeavor, ANGELL teaches: [0041] “Sound wave properties include, without limitation, the frequency, wavelength, amplitude, intensity, speed, and direction of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ANGELL in a home automation system (as taught by BILGER) to provide sound detection based on sound properties.
15BILGER in view of ANGELL does not explicitly disclose “15one image model of a human .. a neural network to determine if said space has been invalidly entered ..” However, the features are taught by SHOULDICE (Title: Detection and identification of a human from characteristic signals).
In the same field of endeavor, SHOULDICE teaches: [0029] “The control processor may be configured to activate a further sensor system based on an identification of a person or animal by the one or more sensors. The further sensor system may include a camera” and [0039] “The classification process may include any one or more of a neural network ..” where neural network reads on classification to make determination on any task.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of SHOULDICE in a home automation system (as taught by BILGER and ANGELL) to provide image detection for home security monitoring.
Claim 11 (similar in scope to claim 8) is rejected under the same rationale as applied above for claim 8.
As per claim 12 (dependent on claim 10), BILGER in view of ANGELL and SHOULDICE further discloses “wherein said neural network comprises one set of weights for when said alarm system is armed and a second set of weights for when said alarm system is not armed (BILGER, col. 8, line 47, operation of the security alarm; SHOULDICE, [0039], The classification process may include any one or more of a neural network; [0191], model weights for a classifier <where different weights can be used for a neural network under different conditions as design choices>)”
Claim 13 (similar in scope to claim 9) is rejected under the same rationale as applied above for claim 9.
Claims 15, 21 (similar in scope to claims 9, 9) are rejected under the same rationale as applied above for claims 9, 9.
4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BILGER in view of ANGELL.
As per claim 14, BILGER discloses “An automation unit for a premises (BILGER, Title: Occupancy sensor and method for home automation system), the automation unit comprising: 
an acoustic sensor for sensing sound in at least one room of said premises (BILGER, col. 7, line 52, acoustic based sensors); 
at least two resolvers of the following resolvers to receive an acoustic signal from said acoustic sensor: an alarm resolver, a presence resolver and a voice resolver, wherein each resolver has its associated models and said associated models comprise: at least [ one acoustic model of human sounds and at least one model of pet sounds ] for said presence resolver to match to said acoustic signal (BILGER, col. 8, line 47, operation of the security alarm; col. 7, lines 52-54, acoustic based sensors that detect the presence, movement .. of a person in the room <read on voice resolver and matching the acoustic sound>); 
[ at least one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies for said alarm resolver to match to said acoustic signal ]; and  
at least one voice acoustic model at least of human voice sounds for said voice resolver to match to said acoustic signal; 38P-12805-US2Cwherein said voice resolver comprises a voice recognition engine operative on said acoustic signal to generate a voice instruction (ANGELL, [0039], An audio analysis engine analyzes and processes the audio data and any audio patterns in the audio data to generate digital audio data. The digital audio data comprises metadata describing the audio attributes of the audio data. The audio analysis engine may utilize any type of known or available audio analysis software, audio spectrum analyzer, bioacoustic analysis software, and/or voice recognition software, also referred to as speech recognition software <read on model and matching to generate instruction>; BILGER, col. 12, line 48, voice recognition algorithms that interpret user voice commands).”
15BILGER does not explicitly disclose “one acoustic model of human sounds and at least one model of pet sounds .. at least one acoustic model of an unusual sound as defined by its duration, amplitude and frequencies for said alarm resolver to match to said acoustic signal ..” However,  15the features are taught by ANGELL (Title: Identifying and generating audio cohorts based on audio data input).
In the same field of endeavor, ANGELL teaches: [0041] “Sound wave properties include, without limitation, the frequency, wavelength, amplitude, intensity, speed, and direction of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ANGELL in a home automation system (as taught by BILGER) to provide sound detection based on sound properties for improved home security.
Conclusion 
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FENG-TZER TZENG/		2/23/2021Primary Examiner, Art Unit 2659